Citation Nr: 0608903	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  96-45 539	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for macular degeneration. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to June 
1951.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for macular degeneration.  In a March 2005 
decision the Board denied the claim. 

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2005 Order, the 
Court granted a joint motion to vacate and remand the March 
2005 Board decision.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

The November 2005 Court Order found that the December 2003 VA 
examination report failed to fully comply with the 
development requested by the Board in its July 2003 remand.  
Accordingly, the Board must once again remand this appeal.  
See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.9 
(2005); Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are theoretically involved in the present 
appeal, this case must also be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.  The corrective notice 
should, among other things, invite the 
veteran to submit any additional evidence 
or argument he has in his possession that 
may further his claim.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination in order to determine the 
etiology of his macular degeneration.  
This examination is to be conducted by a 
board of two physicians, preferably an 
ophthalmologist and a specialist in 
infectious disease, who have not 
previously examined or treated the 
appellant.  The notice of VA examination 
letter mailed to the veteran should 
contain references to the relevant 
sections of 38 C.F.R. § 3.655.  Send the 
claims folders to the examiners for 
review in conjunction with the 
examinations.  After a review of the 
record and an examination of the veteran, 
the physicians must provide a definitive 
opinion as to the nature and etiology of 
the claimant's macular degeneration.  
Specifically, they must state whether it 
is at least as likely as not, i.e., is 
there a 50/50 chance, that any current 
eye disorder is related to service, to 
include whether the disorder is due to an 
in-service episode of infectious 
hepatitis?  The examiners must address 
the statements offered by Dr. Trempe

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  

5.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, to 
include any further changes in VCAA and 
any other applicable legal precedent.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  If the 
veteran fails to show for his VA 
examination, the SSOC must also cite to 
38 C.F.R. § 3.655.  A reasonable period 
of time should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

